RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1, 3–14, 16 and 18 are pending in this application.
Claims 2 and 15 are canceled.
Claim 18 is new.
Claims 6, 7, 11 and 17 are objected to.
Claims 1, 3–5, 8–10, 12–14, 16 and 18 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Objection to claim 10 is hereby withdrawn in light of the amendments filed on 4/2/2021.

Claim 14 is objected to because of the following informalities: The claim language “un-needs to be performed” is unclear, though the scope is clear. The Examiner will construe the above phrase to mean “does not need to be performed” for purposes of further examination. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The previous rejection of claims 2-7, 11, 12 and 14-17 are hereby withdrawn in light of the amendments filed on 4/2/2021.
Claim Rejections - 35 USC § 101
The 35 U.S.C. § 103 rejection of claims 1, 3, 8, 13 and 14 is hereby withdrawn in light of the amendments filed on 4/2/2021.
Response to Arguments
Applicant’s arguments, see pages 11–14, filed 4/2/2021, with respect to the rejection(s) of claim(s) 1, 3–5, 1–10, 12–14, 16 and 18 under 35 U.S.C. § 102 (a)(1) and 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Prins et al. (2016/0353148), Gell et al. (2013/0163430)*, Ma et al. (2017/0188054)*, and Serbest et al. (2016/0345074).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 14, 16 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Prins et al. (2016/0353148) in view of Gell et al. (2013/0163430), and further in view of Ma et al. (2017/0188054).
Regarding claims 1 and 13, Prins substantially teaches A method/apparatus for playing a media file, comprising (Abstract, media streaming to a client; stream sources 20 includes actual media streams themselves):
determining whether a predefined condition is satisfied (¶121, streaming clients can receive a manifest including selection data for selecting a particular stream, which may include quality scores associated with a particular stream; ¶22, the user can make a selection of a stream having a quality score that is deemed suitable),
wherein the predefined condition being satisfied indicates that a resource-substitution process needs to be performed (¶21, quality score can be assigned to a media stream and stream source as well as concurrent portions of a media stream; ¶22, selection of a particular concurrent portion can be made based on the associated quality score that is "deemed to be suitable" or by a criterion; here, resource can be equated to a media stream, which generally includes some sort of video data and/or audio data), and
the preset condition comprises whether a score of an original resource in the media file being lower than a threshold score and whether a playing anomaly occurs to the original resource (¶146, for example, a client can switch from a first media stream to a second media stream where the first stream has a quality score of 1 but a second stream has a quality score of 2);
selecting a substitute resource from a candidate resource set to replace the original resource in the media file to play, when the resource-substitution process needs to be performed (¶22, a particular selection for a concurrent stream can be made that is deemed to be suitable for 
monitoring a playing process of the substitute resource; reselecting another candidate resource from the candidate resource set to perform another resource-substitution process, when the playing anomaly occurring to the substitute resource is detected (Fig. 8; ¶146, for example, switching of segments based on quality scores and/or other factors [i.e. bandwidth limitations as disclosed in ¶145 or other various limitations in preceding paragraphs to 136] can occur at every time period); and
However, Prins does not explicitly teach removing the substitute resource to which the playing anomaly occurs from the candidate resource set and adding the substitute resource to a candidate resource blacklist.
Gell from the same field of endeavor teaches removing the substitute resource to which the playing anomaly occurs from the candidate resource set (¶103, playlist/manifest files can have their information regarding video bit streams be removed that may be "incompatible with current congestion conditions" for user terminal/video client playback) and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Prins using Gell to prevent unsuitable/low-quality/excessive bandwidth video representation from playback so that end user of a particular video can consume video that provides the best possible experience.
However, the teachings do not explicitly teach adding the substitute resource to a candidate resource blacklist.
Ma from the same field of endeavor teaches adding the substitute resource to a candidate resource blacklist (Fig. 6; ¶59, usage of a blacklist of known bad or unsafe caches, e.g. "caches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Prins using Ma to prevent unsuitable/low-quality/excessive bandwidth video representation from playback so that end user of a particular video can consume video that provides the best possible experience.

Regarding claim 14, Prins teaches an apparatus for playing a media file, comprising a processor in communication with a non-transitory memory and configured to execute computer programs stored in the non-transitory memory that cause the processor to (Abstract, media streaming to a client; stream sources 20 includes actual media streams themselves):
determine whether a predefined condition is satisfied during the media file is played (¶121, streaming clients can receive a manifest including selection data for selecting a particular stream, which may include quality scores associated with a particular stream; ¶22, the user can make a selection of a stream having a quality score that is deemed suitable), 
wherein the predefined condition being satisfied indicates that a resource-substitution process needs to be performed (¶21, quality score can be assigned to a media stream and stream source as well as concurrent portions of a media stream; ¶22, selection of a particular concurrent portion can be made based on the associated quality score that is "deemed to be suitable" or by a criterion; here, resource can be equated to a media stream, which generally includes some sort of video data and/or audio data), and
the preset condition comprises whether a score of an original resource in the media file being lower than a threshold score and whether a playing anomaly occurs to the original resource (¶146, for example, a client can switch from a first media stream to a second media stream where the first stream has a quality score of 1 but a second stream has a quality score of 2);

monitor a playing process of the substitute resource; reselect another candidate resource from the candidate resource set to perform another resource-substitution process, when the playing anomaly occurring to the substitute resource is detected (Fig. 8; ¶146, for example, switching of segments based on quality scores and/or other factors [i.e. bandwidth limitations as disclosed in ¶145 or other various limitations in preceding paragraphs to 136] can occur at every time period); and
continue to play the media file, when the resource-substitution process or the another resource-substitution process un-needs to be performed (Fig. 4; clients 080 can play the media files as provided by manifest files).
However, Prins does not explicitly teach removing the substitute resource to which the playing anomaly occurs from the candidate resource set and adding the substitute resource to a candidate resource blacklist;
Gell from the same field of endeavor teaches removing the substitute resource to which the playing anomaly occurs from the candidate resource set (¶103, playlist/manifest files can have their information regarding video bit streams be removed that may be "incompatible with current congestion conditions" for user terminal/video client playback) and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Prins using Gell to prevent unsuitable/low-
However, the teachings do not explicitly teach adding the substitute resource to a candidate resource blacklist;
Ma from the same field of endeavor teaches adding the substitute resource to a candidate resource blacklist (Fig. 6; ¶59, usage of a blacklist of known bad or unsafe caches, e.g. "caches with historically poor performance", for delivery of content to a client in context of video/content/media delivery using manifest files is disclosed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Prins using Ma to prevent unsuitable/low-quality/excessive bandwidth video representation from playback so that end user of a particular video can consume video that provides the best possible experience.

Regarding claim 16, Prins, Gell and Ma teach the limitations of claim 14. Prins further teaches wherein the score of the original resource is obtained by scoring the original resource based on the original resource itself and based on whether parsing, decoding, or outputting of the original resource is supported by a platform (¶24; plurality of stream sources constitute independent, unmanaged set of stream sources; ¶26, selection data may be generated by the processing subsystem to enable the streaming client to select, from the manifest, one of the plurality of stream sources which provides access to said selected portion; ¶¶38 and 44, plurality of segmented streams are constituted in consecutive segments; Figs. 2 and 3, ¶¶116-18, segment/stream can be rated based on a quality scale when the resource is first rated to create a selection data; ¶117, using the aforementioned data, further quality assessment can be made that indicates quality of concurrent segments overall).

.

Claims 3–5, 8–10 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Prins et al. (2016/0353148) in view of Gell et al. (2013/0163430), further in view of Ma et al. (2017/0188054), and further in view of Serbest et al. (2016/0345074).
Regarding claim 3, Prins, Gell and Ma teach the limitations of claim 1. However, the teachings do not explicitly teach performing a resource-detection process to establish the candidate resource set; and monitoring the candidate resource set, and performing the resource-detection process when the number of candidate resources in the candidate resource set is less than a predetermined value, to update the candidate resource set.
Serbest from the same field of endeavor teaches performing a resource-detection process to establish the candidate resource set (Figs. 1 and 4; ¶¶109-11, Quality Assessment Function (QAF) can source data 040 comprising plurality of source data in order to compile a manifest 170 which can be relayed to clients 080 for future selection); and
monitoring the candidate resource set, and performing the resource-detection process when the number of candidate resources in the candidate resource set is less than a predetermined value, to update the candidate resource set (Fig. 4; ¶58, dynamic playlist generator 401 can append new segments to a playlist if the total duration of remaining segments is less than playlist duration thresholds).


Regarding claim 4, Prins, Gell, Ma and Serbest teach the limitations of claim 3. Prins further teaches wherein performing the resource-detection process comprises: acquiring attribute information and characteristic information of the media file (Fig. 4; ¶109, source data 040 can be obtained from stream sources 020; source data can include metadata within an MP4 container, for example including variety of attribute/characteristic information, such as a stream identifier);
acquiring a plurality of new resources in a local and/or external way, according to the attribute information and/or the characteristic information (Fig. 4; ¶58, dynamic playlist generator 401 can append new segments to a playlist if the total duration of remaining segments is less than playlist duration thresholds; ¶¶48-50 and tables, exemplary segments that may be sourced from various places is shown, according to a particular segment that is needed);
scoring the plurality of new resources to obtain scores of the plurality of new resources independently, according to the new resources themselves and according to whether parsing, decoding, or outputting of the new resources is supported by a platform (Figs. 1 and 4; ¶¶109-11, Quality Assessment Function (QAF) can source data 040 comprising plurality of source data in order to compile a manifest 170 which can be relayed to clients 080 for future selection; see also ¶¶116-18); and
configuring a respective new resource of the new resource with a score higher than or equal to a threshold score to be a candidate resource, and adding the candidate resource into the 

Regarding claim 5, Prins, Gell, Ma and Serbest teach the limitations of claim 4. Prins further teaches wherein the scoring the original resource or the respective new resource comprises:
sequentially determining whether the original resource or the respective new resource is parsed data and decoded data; obtaining the score of the original resource or the respective new resource according to whether decoding and outputting of the original source or the new source are supported by a platform, when the original resource or the respective new resource is not the parsed data; and obtaining the score of the original resource or the respective new resource according to whether the outputting of the original source or the new source is supported by the platform, when the original resource or the respective new resource is the parsed and decoded data (¶24; plurality of stream sources constitute independent, unmanaged set of stream sources; ¶26, selection data may be generated by the processing subsystem to enable the streaming client to select, from the manifest, one of the plurality of stream sources which provides access to said selected portion; ¶¶38 and 44, plurality of segmented streams are constituted in consecutive segments; Figs. 2 and 3, ¶¶116-18, segment/stream can be rated based on a quality scale when the resource is first rated to create a selection data; ¶117, using the aforementioned data, further quality assessment can be made that indicates quality of concurrent segments overall).

Regarding claim 8, Prins, Gell and Ma teach the limitations of claim 1. However, the teachings do not explicitly teach wherein the replacing the original resource in the media file to play comprises: sequentially determining whether the substitute resource is parsed data and decoded data; acquiring a predetermined location of the substitute resource, and placing the substitute resource into a buffer to be outputted from the predetermined location, when the 
Serbest from the same field of endeavor teaches wherein the replacing the original resource in the media file to play comprises: sequentially determining whether the substitute resource is parsed data and decoded data; acquiring a predetermined location of the substitute resource (Fig. 1; a player 114 receiving stream information from dynamic playlist generator 108 can have its content assembled via encoder with source origin stream chunk1.ts for streaming content to the player [encoded data for playback from origin stream chunk1.ts is parsed/decoded data, since it can be played back by the player 114 itself]; further adpods [substitute resource] can be generated via adpod generator 110; ¶30, playlist generator 108 has the ability t replace television commercials from a particular point in time as specified in the playlist generator; ¶33, before the content is viewed by the player 114, dynamic playlist generator can include targeted video advertisement in its streams that a player has yet to play), and
placing the substitute resource into a buffer to be outputted from the predetermined location, when the substitute resource is the parsed data and decoded data (¶30, playlist generator 108 has the ability t replace television commercials from a particular point in time as specified in the playlist generator; ¶33, before the content is viewed by the player 114, dynamic playlist generator can include targeted video advertisement in its streams that a player has yet to play);
wherein the predetermined location is after a current playing location of the original resource, or is a current playing location of the original resource, or a starting location of the original resource or substitute resource (¶¶30-34, advertisement segments are inserted into the playlist via the dynamic playlist generator 108 prior to the playback by the player 114).


Regarding claim 9, Prins, Gell, Ma and Serbest teach the limitations of claim 8. Serbest further teaches wherein the replacing the original resource in the media file to play further comprises: determining whether a playing process of the original resource is stopped (Fig. 1; ¶¶31-35, dynamic playlist generator can determine exactly which point in a timeline that an advertisement break should occur; the dynamic playlist generator can determine that the player 114 playing the dynamic playlist that is generated will be playing the original stream or the advertisement stream that is inserted between a split original stream - if the client is playing the original stream before the inserted ad, then the original resource playing is not stopped but if it is playing [or perhaps retrieving] the advertisement segment of the stream then the original resource playing is stopped);
outputting the original resource to the predetermined location, stopping playing the original resource, and outputting the substitute resource in the buffer, when the playing process of the original resource is not stopped (Fig. 1; ¶¶31-35, split stream segment before an advertisement insertion would move the second stream to be played after playing of the advertisement for the playback by the player 114, as rendered by the dynamic playlist generator 108; while playing the advertisement, original stream would not play); and
directly outputting the substitute resource in the buffer, when the playing process of the original resource is stopped (Fig. 1; ¶¶31-35, advertisement can play sandwiched between two split original streams).


Regarding claim 10, Prins, Gell and Ma teach the limitations of claim 1. However, the teachings do not explicitly teach wherein whether a resource-substitution process needs to be performed is determined during the media file is played or before the media file is played.
Serbest from the same field of endeavor teaches wherein whether a resource-substitution process needs to be performed is determined during the media file is played or before the media file is played (Fig. 1; ¶¶31-35, advertisement insertion can occur while dynamic playlist generator is dynamically generating stream while being played from player 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Prins using Serbest to dynamically generate playlists that the user can playback so that advertisements can be inserted into a middle of a stream which would increase overall revenue of the distributor that is distributing a stream for playback by incorporating advertisements.

Regarding claim 12, Prins, Gell, Ma and Serbest teach the limitations of claim 4. Prins further teaches establishing a candidate resource entry for the new resource with the score higher than or equal to the threshold score (Figs. 1 and 4; ¶¶109-11, Quality Assessment Function (QAF) can source data 040 comprising plurality of source data in order to compile a manifest 170 which can be relayed to clients 080 for future selection),
.
Allowable Subject Matter
Claims 6, 7, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached on Monday-Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458